UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number0-21762 Gateway Tax Credit Fund III Ltd. (Exact name of Registrant as specified in its charter) Florida 59-3090386 (State or other jurisdiction of incorporation or organization) (IRS Employer No.) 880 Carillon Parkway St. Petersburg,Florida33716 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (727)567-1000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Units of Limited Partnership Interest Number of Record Holders Title of Class as of March 31, 2011 Limited Partnership Interest General Partner Interest 2 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES[] NO[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES[] NO[X] Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X] NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YES[X] NO[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrants most recently completed second fiscal quarter. There is no market for the Registrant’s Limited Partnership interests. DOCUMENTS INCORPORATED BY REFERENCE Parts I, II, III and IV - Form S-11 Registration Statement and all amendments and supplements thereto. File No. 33-44238 2 PART I Item 1.Business Gateway Tax Credit Fund III Ltd. (“Gateway”) is a Florida Limited Partnership.The general partners are Raymond James Tax Credit Funds, Inc., the Managing General Partner, and Raymond James Partners, Inc., (collectively the “General Partners”) both sponsors of Gateway Tax Credit Fund III Ltd. and wholly owned subsidiaries of Raymond James Financial, Inc.Gateway was formed October 17, 1991 and commenced operations July 16, 1992 with the first admission of Limited Partners. Gateway is engaged in only one industry segment, to acquire limited partnership interests in unaffiliated limited partnerships (“Project Partnerships”), each of which owns and operates one or more apartment complexes eligible for Low-Income Housing Tax Credits (“Tax Credits”) under Section 42 of the Internal Revenue Code, received over a ten year period.Subject to certain limitations, Tax Credits may be used by Gateway's investors to reduce their income tax liability generated from other income sources.Gateway will terminate on December 31, 2040 or sooner, in accordance with the terms of its Limited Partnership Agreement.As of March 31, 2011, Gateway received capital contributions of $1,000 from the General Partners and from the Limited Partners:$10,395,000 in Series 7, $9,980,000 from Series 8, $6,254,000 from Series 9, $5,043,000 from Series 10 and $5,127,000 from Series 11. Gateway offered Limited Partnership units in series.Each Series invests in a separate and distinct pool of Project Partnerships.Net proceeds from each Series were used to acquire Project Partnerships which are specifically allocated to such Series.Income or loss and all tax items from the Project Partnerships acquired by each Series are specifically allocated among the Limited Partners of such Series. Operating profits and losses, cash distributions from operations and Tax Credits are allocated 99% to the Limited Partners and 1% to the General Partners.Profit or loss and cash distributions from sales of properties will be allocated as described in the Limited Partnership Agreement. Gateway initially held investments in 133 Project Partnerships.As more fully described in Item 7 herein, Gateway is presently in the process of disposing of its interests in Project Partnerships.As of March 31, 2011, 21 Project Partnerships once held by Gateway have been sold.Project Partnership investments held by Series as of March 31, 2011 are as follows:25 Project Partnerships for Series 7, 40 Project Partnerships for Series 8, 22 Project Partnerships for Series 9, 14 Project Partnerships for Series 10 and 11 Project Partnerships for Series 11.Gateway acquired its interests in the Project Partnerships by becoming a limited partner in the Project Partnerships that own the properties.As of March 31, 2011, the capital received for each Series was fully invested in Project Partnerships and management plans no new Project Partnership acquisitions. The primary source of funds from the inception of each Series has been the capital contributions from Limited Partner investors.Gateway’s operating costs are funded using the reserves established for this purpose, the interest earned on these reserves and distributions received from Project Partnerships.Gateway has also received proceeds from the sale of Project Partnerships and made corresponding cash distributions to Limited Partners. All but eight of the Project Partnerships are financed with mortgage loans from the Farmers Home Administration (now called United States Department of Agriculture - Rural Development) (“USDA-RD”) under Section 515 of the Housing Act of 1949.These mortgage loans are made at low interest rates for multi-family housing in rural and suburban areas, with the requirement that the interest savings be passed on to low income tenants in the form of lower rents.A significant portion of the project partnerships also receive rental assistance from USDA-RD to subsidize certain qualifying tenants.One Project Partnership in Series 7 received conventional financing.One Project Partnership in Series 9, two Project Partnerships in Series 10 and one Project Partnership in Series 11 are fully financed through the HOME Investment Partnerships Program.These HOME Program loans provide financing at rates of 0 % to 0.5% for a period of 15 to 42 years.One Project Partnership in Series 11 is partially financed by HOME.Two Project Partnerships in Series 11 received conventional financing. The investment objectives of Gateway are to: 1)Provide tax benefits to Limited Partners in the form of Tax Credits during the period in which each Project is eligible to claim Tax Credits; 2)Preserve and protect the capital of each Series. The investment objectives and policies of Gateway are described in detail on pages 39 through 47 of the Prospectus under the caption “Investment Objectives and Policies” which is incorporated herein by reference. 3 Item 1.Business (Continued) Gateway's goal is to invest in a diversified portfolio of Project Partnerships located in rural and suburban locations with a high demand for low income housing.As of March 31, 2011, each Series' investor capital contributions were successfully invested in Project Partnerships which met the investment criteria.The Tax Credits have been provided to Gateway’s investors and the fifteen year Tax Credit compliance period has expired for all of the Project Partnerships (see further information in the Exit Strategy discussion below).Gateway is now in the process of disposing of its remaining interests and distributing proceeds from those sales to the Limited Partners.Gateway’s objective is to sell Gateway’s interests in Project Partnerships which have exited the Tax Credit compliance period for fair market value and ultimately, liquidate the Project Partnerships and in turn liquidate Gateway. Gateway has no direct employees.Services are performed by the Managing General Partner and its affiliates and by agents retained by it.The Managing General Partner has full and exclusive discretion in management and control of Gateway. Exit Strategy Upon expiration of the Project Partnership Tax Credit Compliance Period When Project Partnerships reach the end of their Tax Credit compliance period, Gateway initiates a process of disposing of its investments in the Project Partnerships.The objective is to sell Gateway’s interest in such properties for fair market value and ultimately, liquidate the Project Partnerships and in turn, when Gateway’s last Project Partnership investment is sold, liquidate Gateway. The IRS compliance period for low-income housing Tax Credit properties is generally 15 years from occupancy following construction or rehabilitation completion. All of the original 133 Project Partnership investments have reached the end of their Tax Credit compliance period as of December 31, 2010.As of March 31, 2011, 21 of the Project Partnership investments have been sold and, in accordance with the Gateway partnership agreement, the entire net proceeds received from these sales either have been or will be distributed to the Limited Partners of those Series.On a cumulative basis as of March 31, 2011, $338,877 of net sales proceeds representing $32.60 per Limited Partner unit in Series 7 and $67,964 of net sales proceeds representing $6.81 per Limited Partner unit in Series 8 have been distributed to the Limited Partners of the respective Series. Item 1A.Risk Factors The General Partners do not believe the Project Partnerships are subject to the risks generally associated with conventionally financed nonsubsidized apartment properties.Risks related to the operations of Gateway are described in detail on pages 29 through 38 of the Prospectus, as supplemented, contained in the Registration Statement, File No. 33-44238 (“Prospectus”), under the Caption “Risk Factors” which is incorporated herein by reference. Gateway, as a limited partner in the Project Partnerships, is subject to risks inherent in the ownership of property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance and continued eligibility of Tax Credits.If the cost of operating a property exceeds the rental income earned thereon, Gateway may deem it in its best interest to voluntarily provide funds in order to protect its investment.No such contributions have been made during fiscal year 2011, 2010 or 2009. Investors eventually may be allocated profits for tax purposes which exceed any cash Gateway distributes to them.Under these circumstances, unless an investor has passive losses or credits to reduce such tax liability, the investor will have to pay federal income tax without a corresponding cash distribution from Gateway.Similarly, in the event of a sale or foreclosure of an apartment complex, an investor may be allocated taxable income, resulting in a tax liability in excess of any cash distributed to the investor as a result of such event. There is no assurance that investors will receive any cash distributions from the sale or disposal of a Project Partnership. The price at which a Project Partnership is sold may not be sufficient to pay the mortgage and other expenses which must be paid at such time. Item 1B.Unresolved Staff Comments None. 4 Item 2.Properties Gateway holds an interest in properties through its limited partnership investments in Project Partnerships.The largest single net investment as of March 31, 2011 in a Project Partnership for each respective Series is:Series 10, one Project Partnership investment constitutes 21.7% of the Series’ total assets, and in Series 11, one Project Partnership constitutes 22.5% of the Series’ total assets (the net investment for book purposes is zero for each Project Partnership in Series 7, 8 and 9).The following table provides certain summary information regarding the Project Partnerships in which Gateway held an interest as of December 31, 2010 (the Project Partnerships’ financial information contained herein is reported on a 3-month lag): SERIES 7 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Nottingham Pisgah, AL 18 6/92 $ 94 % Washington Bloomfield, NE 24 9/92 71 % BrookStone McCaysville, GA 40 9/92 98 % N. Irvine Irvine, KY 24 9/92 96 % Manchester Manchester, GA 42 9/92 98 % Waynesboro Waynesboro, GA 24 9/92 % Lakeland II Lakeland, GA 30 9/92 97 % Mt. Vernon Mt. Vernon, GA 24 9/92 96 % Meadow Run Dawson, GA 48 9/92 90 % Warm Springs Warm Springs, GA 22 9/92 % Blue Ridge Blue Ridge, GA 41 9/92 % Dilley Dilley, TX 28 9/92 % Elsa Elsa, TX 40 9/92 % Leander Leander, TX 36 9/92 % Louisa Sr. Louisa, KY 36 9/92 % Orchard Commons Crab Orchard, KY 12 9/92 % Vardaman Vardaman, MS 24 9/92 96 % Heritage Park Paze, AZ 32 9/92 97 % BrooksHollow Jasper, GA 40 9/92 93 % Cavalry Crossing Ft. Scott, KS 40 9/92 93 % Carson City Carson City, KS 24 11/92 75 % Matteson Capa, KS 24 11/92 67 % Pembroke Pembroke, KY 16 12/92 % Robynwood Cynthiana, KY 24 12/92 % Hill Creek West Blocton, AL 24 11/93 92 % Total Series 7 $ The average effective rental income per unit for the year ended December 31, 2010 is $4,543 per year ($379 per month). 5 Item 2 - Properties (Continued) SERIES 8 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Purdy Purdy, MO 16 12/92 $ 94 % Galena Galena, KS 24 12/92 96 % Antlers 2 Antlers, OK 24 1/93 83 % Holdenville Holdenville, OK 24 1/93 88 % Wetumka Wetumka, OK 24 1/93 67 % Mariners Cove Marine City, MI 32 1/93 75 % Mariners Cove Sr. Marine City, MI 24 1/93 96 % Antlers Antlers, OK 36 3/93 72 % Bentonville Bentonville, AR 24 3/93 96 % Deerpoint Elgin, AL 24 3/93 % Aurora Aurora, MO 28 3/93 96 % Baxter Baxter Springs, KS 16 4/93 % Arbor Gate Bridgeport, AL 24 5/93 88 % Timber Ridge Collinsville, AL 24 5/93 92 % Concordia Sr. Concordia, KS 24 5/93 88 % Mountainburg Mountainburg, AR 24 6/93 88 % Lincoln Pierre, SD 25 5/93 % Fox Ridge Russellville, AL 24 6/93 67 % Meadow View Bridgeport, NE 16 6/93 % Sheridan Auburn, NE 16 6/93 % Grand Isle Grand Isle, ME 16 6/93 81 % Meadowview Van Buren, AR 29 8/93 90 % Taylor Taylor, TX 44 9/93 93 % Brookwood Gainesboro, TN 44 9/93 98 % Pleasant Valley Lynchburg, TN 33 9/93 % Reelfoot Ridgely, TN 20 9/93 95 % River Rest Newport, TN 34 9/93 % Kirksville Kirksville, MO 24 9/93 96 % Kenton Kenton, OH 46 9/93 78 % Lovingston Lovingston, VA 64 9/93 % Pontotoc Pontotoc, MS 36 10/93 94 % Hustonville Hustonville, KY 16 10/93 94 % Northpoint Jackson, KY 24 10/93 96 % Brooks Field Louisville, GA 32 10/93 % Brooks Lane Clayton, GA 36 10/93 94 % Brooks Point Dahlonega, GA 41 10/93 98 % Brooks Run Jasper, GA 24 10/93 % Logan Heights Russellville, KY 24 11/93 96 % Lakeshore 2 Tuskegee, AL 36 12/93 94 % Cottondale Cottondale, FL 25 1/94 % Total Series 8 $ The average effective rental income per unit for the year ended December 31, 2010 is $4,707 per year ($392 per month). 6 Item 2 - Properties (Continued) SERIES 9 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Jay Jay, OK 24 9/93 $ % Boxwood Lexington, TX 24 9/93 % Arbor Trace Lake Park, GA 24 11/93 % Arbor Trace 2 Lake Park, GA 42 11/93 98 % Omega Omega, GA 36 11/93 94 % Cornell 2 Watertown, SD 24 11/93 88 % Elm Creek Pierre, SD 24 11/93 88 % Marionville Marionville, MO 20 11/93 95 % Lamar Lamar, AR 24 12/93 96 % Centreville Centreville, AL 24 12/93 % Skyview Troy, AL 36 12/93 94 % Sycamore Coffeyville, KS 40 12/93 % Bradford Cumberland, KY 24 12/93 % Cedar Lane London, KY 24 12/93 % Stanton Stanton, KY 24 12/93 % Abernathy Abernathy, TX 24 1/94 92 % Pembroke Pembroke, KY 24 1/94 % Meadowview Greenville, AL 24 2/94 % Town Branch Mt. Vernon, KY 24 12/93 % Fox Run Ragland, AL 24 3/94 96 % Maple Street Emporium, PA 32 3/94 97 % Manchester Manchester, GA 18 5/94 94 % Total Series 9 $ The average effective rental income per unit for the year ended December 31, 2010 is $4,660 per year ($388 per month). 7 Item 2 - Properties (Continued) SERIES 10 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Albany Albany, KY 24 1/94 $ % Oak Terrace Bonifay, FL 18 1/94 % Wellshill West Liberty, KY 32 1/94 % Applegate Florence, AL 36 2/94 97 % Heatherwood Alexander, AL 36 2/94 % Peachtree Gaffney, SC 28 3/94 96 % Donna Donna, TX 50 1/94 % Wellsville Wellsville, NY 24 2/94 % Tecumseh Tecumseh, NE 24 4/94 79 % Clay City Clay City, KY 24 5/94 % Irvine West Irvine, KY 24 5/94 % New Castle New Castle, KY 24 5/94 92 % Stigler Stigler, OK 20 7/94 % Courtyard Huron, SD 21 8/94 95 % Total Series 10 $ The average effective rental income per unit for the year ended December 31, 2010 is $4,780 per year ($398 per month). SERIES 11 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Homestead Pinetop, AZ 32 9/94 $ 97 % Mountain Oak Collinsville, AL 24 9/94 63 % Eloy Eloy, AZ 24 11/94 92 % Gila Bend Gila Bend, AZ 36 11/94 89 % Creekstone Dallas, GA 40 12/94 88 % Tifton Tifton, GA 36 12/94 92 % Cass Towne Cartersville, GA 10 12/94 % Warsaw Warsaw, VA 56 12/94 % Royston Royston, GA 25 12/94 % Red Bud Mokane, MO 8 12/94 38 % Parsons Parsons, KS 38 12/94 % Total Series 11 $ The average effective rental income per unit for the year ended December 31, 2010 is $5,577 per year ($465 per month). 8 Item 2 - Properties (Continued) A summary of the book value of the fixed assets of the Project Partnerships as of December 31, 2010, 2009 and 2008 is as follows: 12/31/2010 SERIES 7 SERIES 8 SERIES 9 Land $ $ $ Land Improvements Buildings Furniture and Fixtures Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ SERIES 10 SERIES 11 TOTAL Land $ $ $ Land Improvements Buildings Furniture and Fixtures Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ 12/31/2009 SERIES 7 SERIES 8 SERIES 9 Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process - - Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ SERIES 10 SERIES 11 TOTAL Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process - - Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ 9 Item 2 - Properties (Continued) 12/31/2008 SERIES 7 SERIES 8 SERIES 9 Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process - - Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ SERIES 10 SERIES 11 TOTAL Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process - - Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ Item 3.Legal Proceedings Gateway is not a party to any material pending legal proceedings. Item 4.(Removed and Reserved) 10 PART II Item 5.Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a) Gateway's Limited Partnership interests are not publicly traded.There is no market for Gateway's Limited Partnership interests and it is unlikely that any will develop.No transfers of Limited Partnership Interests are permitted without the prior written consent of the Managing General Partner.There have been numerous transfers from inception to date with most being from individuals to their trusts or heirs.The Managing General Partner is not aware of the price at which Limited Partnership units are transferred.The criteria for and the details regarding transfers are found on pages A-28 and A-29 of the Limited Partnership Agreement under ARTICLE XII under the caption “Transfers of Units” found in the Prospectus, which is incorporated herein by reference. (b) Approximate Number of Equity Security Holders: Number of Record Holders Title of Class as of March 31, 2011 Limited Partnership Interest General Partner Interest 2 Item 6.Selected Financial Data FOR THE YEARS ENDED MARCH 31, SERIES 7 Total Revenues $ Net Income (Loss) Equity in Income (Loss) of Project Partnerships - - ) ) Total Assets Investments In Project Partnerships - Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss ) Net Income (Loss) Distributions Paid - - - FOR THE YEARS ENDED MARCH 31, SERIES 8 Total Revenues $ Net Loss ) Equity in Loss of Project Partnerships - ) Total Assets Investments In Project Partnerships - - Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss ) Net Loss ) Distributions Paid - 11 Item 6.Selected Financial Data (Continued) FOR THE YEARS ENDED MARCH 31, SERIES 9 Total Revenues $ Net Loss ) Equity in Loss of Project Partnerships - ) Total Assets Investments In Project Partnerships - - Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss ) Net Loss ) FOR THE YEARS ENDED MARCH 31, SERIES 10 Total Revenues $ Net Loss ) Equity in (Loss) Income of Project Partnerships ) Total Assets Investments In Project Partnerships Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss ) Net Loss ) FOR THE YEARS ENDED MARCH 31, SERIES 11 Total Revenues $ Net Loss ) Equity in Loss of Project Partnerships ) Total Assets Investments In Project Partnerships Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss ) Net Loss ) FOR THE YEARS ENDED MARCH 31, TOTAL SERIES 7 - 11 Total Revenues $ Net Income (Loss) Equity in Loss of Project Partnerships ) Total Assets Investments In Project Partnerships (A) The tax information is as of December 31, the year end for tax purposes. The above selected financial data should be read in conjunction with the financial statements and related notes appearing elsewhere in this report.This statement is not covered by the auditor's opinion included elsewhere in this report. 12 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis (“MD&A”) is intended to help the reader understand the results of operations and financial condition of Gateway.The MD&A is provided as a supplement to, and should be read in conjunction with the financial statements and accompanying footnotes to the financial statements contained elsewhere in this report. The Managing General Partner monitors developments in the area of legal and regulatory compliance.For example, the Sarbanes-Oxley Act of 2002 (the “Act”) mandates or suggests additional compliance measures with regard to governance, disclosure, audit and other areas, and certain provisions of the Act have been implemented by Gateway and other provisions will be implemented by Gateway in subsequent years. Gateway - All Series - The following discusses the overall results of operations, liquidity and capital resources for Gateway as a whole. A summary of the activity within each specific Series of Gateway then follows. Results of Operations As more fully detailed in the Exit Strategy discussion included within this MD&A, all of the Project Partnerships have delivered their Tax Credits to Gateway and the Tax Credit compliance period has expired for all 133 of the Project Partnerships initially held.Gateway is in the process of selling or disposing of its interests in Project Partnerships that have reached the end of their Tax Credit compliance period.Net proceeds received from the sales are in turn distributed to the Limited Partners.Once all Project Partnership interests have been sold or otherwise disposed of, Gateway will be liquidated.The target date for liquidation of Gateway is on or before December 31, 2012, although there is no certainty, and it may not even be considered likely at this time, that all the activities necessary to occur as of such date will have transpired. Distribution income arises from any cash distributions received from Project Partnerships which have a zero investment balance for financial reporting purposes.Distribution income decreased 4% in fiscal year 2011 to $80,687, a decrease of $3,029 from the fiscal year 2010 distribution income of $83,716, which represented a $14,443 or 21% increase as compared to distribution income of $69,273 in fiscal year 2009.The decrease in distribution income for the year ended March 31, 2011 is a result of a reduction in distribution payments to Gateway by the Project Partnerships.The number of Project Partnerships with an investment balance decreased from 9 as of March 31, 2010 to 4 as of March 31, 2011.The gross distributions received from Project Partnerships decreased from $114,268 for the year ended March 31, 2010 to $95,789 for the year ended March 31, 2011.The increase in distribution income for the year ended March 31, 2010 is a result of fewer Project Partnerships with investment balances coupled with an increase of gross distributions received from Project Partnerships. Gateway has no direct employees.The General Partners have full and exclusive discretion in management and control of Gateway.Total expenses of Gateway were $397,859 for the fiscal year ended March 31, 2011, a decrease of $275,542 as compared to the fiscal year 2010 total expenses of $673,401, which represented a $1,583,833 decrease in total expenses as compared to the fiscal year 2009 amount of $2,257,234.Impairment expense represents a significant component of total expenses in fiscal year 2009.Impairment expense is a non-cash charge that reflects a potential decline in the carrying value of Gateway’s interest in Project Partnerships.Historically, Gateway has considered the residual value of the Project Partnerships as one key component of its estimate of the present value of Gateway’s interest in any of its Project Partnerships.During fiscal year 2011, no impairment expense was recognized.During fiscal years 2010 and 2009, impairment expense was recorded in the aggregate amount of $28,099 and $1,340,110, respectively.Net of this impairment expense, expenses of Gateway decreased $247,443, or 38% in fiscal year 2011 versus fiscal year 2010.The decrease in fiscal year 2011 results primarily from decreases in 1) asset management fees and general and administrative expenses - General Partner due to sales of Project Partnerships (Gateway ceases accruing Asset Management Fees and General and Administrative Expenses - General Partner for sold Project Partnerships) along with the cessation of accruals for general and administrative expenses - General Partner in Series 8 (beginning in fiscal year 2010), Series 7, 9 and 10 (beginning in March 2010) and Series 11 (beginning in October 2010); 2) amortization expense (resulting from the suspension of amortization due to Project Partnership investment balances reaching zero or the acquisition fees and expense being fully amortized).The fiscal year 2010 expense represented a $271,822, or 30%, decrease from the fiscal year 2009 amount of $917,124 (net of impairment expense). 13 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) For the year ended March 31, 2011, Equity in Loss of Project Partnerships totaled $132,746 which represents a $16,289 increase as compared to the Equity in Loss of Project Partnerships for the year ended March 31, 2010 of $116,457.For the year ended March 31, 2009, Equity in Loss of Project Partnerships totaled $247,075.Equity in Loss of Project Partnerships increased for the year ended March 31, 2011 as compared to the year ended March 31, 2010 because of an increase in the losses from Project Partnerships with a positive investment balance.Because Gateway utilizes the equity method of accounting for its Project Partnerships, income or losses from Project Partnerships with a zero investment balance are not recognized in the Statement of Operations.For the year ended December 31, 2010 (Project Partnership financial information is reported on a three-month lag), Gateway’s share of the net loss was $2,197,029, of which $2,064,283 was suspended.For the year ended December 31, 2009, Gateway’s share of the net loss was $2,478,314, of which $2,361,857 was suspended.For the year ended December 31, 2008, Gateway’s share of the net loss was $2,548,187, of which $2,301,112 was suspended.Typically, it is customary in the low-income housing Tax Credit industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.As the Project Partnership investments mature and the Investments in Project Partnership balances decrease over time, the losses from Project Partnerships recorded by Gateway decrease. In fiscal year 2011, the Gain on Sale of Project Partnerships amounted to $717,489, an increase of $373,971 over the fiscal year 2010 amount of $343,518, which in turn was an increase of $299,744 from the fiscal year 2009 Gain on Sale of Project Partnerships amount of $43,774.As more fully discussed herein, seven Project Partnership investments were sold during fiscal year 2010 as compared to nine in fiscal year 2010 and four in fiscal year 2009.The amount of the gain or loss from the sale of a Project Partnership and the year in which it is recognized on the Statement of Operations is dependent upon the specifics related to each sale or disposition transaction.Refer to the discussion of each Project Partnerships sold in the Exit Strategy section within this MD&A. Interest income for the year ended March 31, 2011 of $124 represents a decrease of $4,628 or 97%, as compared to fiscal year 2010.Interest income in fiscal year 2010 of $4,752 was a decrease of $25,307 or 84% as compared to the fiscal year 2009 interest income of $30,059.The changes in interest income over the prior two fiscal years result primarily from the fluctuation of interest rates on short-term investments over that period, along with the maturation of several investments in securities over the same period.Investments in Securities were $0 as of March 31, 2011 and decreased to $0 as of March 31, 2010 from $79,337 as of March 31, 2009.This decrease was a result of the redemption of U.S. Treasury Security Strips in February 2010 and the reinvestment of these funds into cash and cash equivalents.Interest income is generally one source of funds available to pay administrative costs of Gateway. Liquidity and Capital Resources The capital resources of each Series are used to pay General and Administrative operating costs including personnel, supplies, data processing, travel, legal and accounting associated with the administration and monitoring of Gateway and the Project Partnerships.The capital resources are also used to pay the Asset Management Fee due the Managing General Partner, but only to the extent that Gateway's remaining resources are sufficient to fund Gateway's ongoing needs.(Payment of any Asset Management Fee unpaid at the time Gateway sells its interests in the Project Partnerships is subordinated to the Limited Partners’ return of their original capital contribution). The sources of funds to pay the expenses of Gateway are cash and cash equivalents and the interest earnings thereon, and cash distributed to the Series from the operations of the Project Partnerships.Due to the rent limitations applicable to the Project Partnerships as a result of their qualifying for Low-Income Housing Tax Credits, Gateway does not expect there to be a significant increase in future rental income of the Project Partnerships.Therefore, cash distributions from the operations of the Project Partnerships are not expected to increase on a per project basis.However, operational factors of the Project Partnerships and the timing of distributions contribute to fluctuations of distributions from year to year.Management believes these sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. In total, Gateway reported a net loss of $267,695 from operations for the year ended March 31, 2011.Cash and Cash Equivalents increased by $744,627.Of the Cash and Cash Equivalents on hand as of March 31, 2011, $765,940 is payable to certain Series’ Limited Partners arising from the sale of Project Partnerships.After consideration of these sales proceeds, Cash and Cash Equivalents increased $27,138 as compared to the prior year-end balances. 14 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) The financial performance of each respective Series is summarized as follows: Series 7 - Gateway closed this series on October 16, 1992 after receiving $10,395,000 from 635 Limited Partner investors.As of March 31, 2011, the Series had invested $4,648,444 in 25 Project Partnerships located in 8 states containing 737 apartment units.Average occupancy of the Project Partnerships was 94% at December 31, 2010. Equity in Loss of Project Partnerships was $0 in fiscal year 2011.Equity in Income (Loss) of Project Partnerships decreased to $0 in fiscal year 2010 from income of $707 for fiscal year 2009.As presented in Note 4, the Project Partnerships generated a loss for the years ended December 31, 2010, 2009 and 2008 of $548,804, $695,025 and $597,535 on Rental and other income of $4,434,943, $5,284,523 and $6,397,144, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2010, 2009 and 2008 was $573,276, $701,101 and $617,777, of which $573,276, $701,101 and $618,484 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.The suspended losses for the year ended December 31, 2008 of $618,484 exceed Gateway’s share of the total net loss of $617,777 because certain Project Partnerships with investment balances generated net income of $707.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $847,923, $1,008,239 and $1,277,049 for the years ended December 31, 2010, 2009 and 2008, respectively).As a result, management expects that this Series, as well as the Series described below, will report its equity in Project Partnerships as a loss for tax and financial reporting purposes.Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.There was no impairment expense for the fiscal years ended March 31, 2011 or 2010.For the fiscal year ended March 31, 2009, impairment expense of $183,299 was recognized.Overall management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2011, the Series had $770,297 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had net income of $473,439 for the year ended March 31, 2011.However, after considering the changes in operating assets and liabilities, net cash used in operating activities was $87,434.Cash provided by investing activities totaled $648,029 consisting of $22,635 in cash distributions from the Project Partnerships and $625,394 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of these sales of Project Partnerships). Series 8 - Gateway closed this Series on July 1, 1993 after receiving $9,980,000 from 664 Limited Partner investors.As of March 31, 2011, the Series had invested $6,965,669 in 40 Project Partnerships located in 17 states containing 1,121 apartment units.Average occupancy of the Project Partnerships was 92% at December 31, 2010. Equity in Loss of Project Partnerships decreased to $0 in fiscal year 2011 from a loss of $2,631 for fiscal year 2010.Equity in Loss of Project Partnerships decreased $42,608 to $2,631 in fiscal year 2010 as compared to $45,239 in fiscal year 2009.As presented in Note 4, the Project Partnerships generated a loss for the years ended December 31, 2010, 2009 and 2008 of $723,487, $782,205 and $925,731 on Rental and other income of $6,793,755, $6,930,389 and $7,026,802, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2010, 2009 and 2008 was $717,967, $777,837 and $921,647, of which $717,967, $775,206 and $876,408 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $1,420,237, $1,397,733 and $1,498,607 for the years ended December 31, 2010, 2009 and 2008, respectively).Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.There was no impairment expense for the fiscal year ended March 31, 2011.For the fiscal years ended March 31, 2010 and 2009, impairment expense of $8,681 and $221,243 was recognized, respectively.Overall management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2011, the Series had $231,397 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. 15 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) As disclosed on the statement of cash flows, the Series had a net loss of $90,218 for the year ended March 31, 2011.However, after considering the changes in operating assets and liabilities, net cash used in operating activities was $36,253.Cash provided by investing activities totaled $28,662 consisting of $24,662 in cash distributions from the Project Partnerships and $4,000 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of these sales of Project Partnerships). Series 9 - Gateway closed this Series on September 30, 1993 after receiving $6,254,000 from 406 Limited Partner investors.As of March 31, 2011, the Series had invested $4,599,313 in 22 Project Partnerships located in 10 states containing 584 apartment units.Average occupancy of the Project Partnerships was 97% at December 31, 2010. Equity in Loss of Project Partnerships decreased to $0 in fiscal year 2011 from a loss of $4,909 for fiscal year 2010.Equity in Loss of Project Partnerships decreased $82,779 to $4,909 in fiscal year 2010 as compared to $87,688 in fiscal year 2009.As presented in Note 4, the Project Partnerships generated a loss for the years ended December 31, 2010, 2009 and 2008 of $452,089, $552,678 and $540,476 on Rental and other income of $3,690,119, $3,633,336 and $3,756,581, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2010, 2009 and 2008 was $447,568, $547,151 and $542,656, of which $447,568, $542,242 and $454,968 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $733,144, $747,222 and $790,640 for the years ended December 31, 2010, 2009 and 2008, respectively).Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.There was no impairment expense for the fiscal years ended March 31, 2011 or 2010.For the fiscal year ended March 31, 2009, impairment expense of $180,400 was recognized.Overall management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2011, the Series had $142,196 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had a net loss of $9,637 for the year ended March 31, 2011.However, after considering the changes in operating assets and liabilities, net cash used in operating activities was $15,748.Cash provided by investing activities totaled $61,032 consisting of $16,002 in cash distributions from the Project Partnerships and $45,030 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of this sale of Project Partnership). Series 10 - Gateway closed this Series on January 21, 1994 after receiving $5,043,000 from 325 Limited Partner investors.As of March 31, 2011, the Series had invested $3,716,106 in 14 Project Partnerships located in 9 states containing 385 apartment units.Average occupancy of the Project Partnerships was 97% at December 31, 2010. Equity in Loss of Project Partnerships decreased $2,656 to $25,669 in fiscal year 2011 as compared to $28,325 in fiscal year 2010.Equity in (Loss) Income of Project Partnerships decreased $29,121 to a loss of $28,325 in fiscal year 2010 as compared to income of $796 for fiscal year 2009.As presented in Note 4, the Project Partnerships generated a loss for the years ended December 31, 2010, 2009 and 2008 of $144,571, $201,549 and $169,201 on Rental and other income of $2,307,400, $2,239,370 and $2,397,697, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2010, 2009 and 2008 was $163,491, $211,172 and $170,536, of which $137,822, $182,847 and $171,332 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.The suspended losses for the year ended December 31, 2008 of $171,332 exceed Gateway’s share of the total net loss of $170,536 because certain Project Partnerships with investment balances generated net income of $796.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $439,674, $439,815 and $486,635 for the years ended December 31, 2010, 2009 and 2008, respectively).Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.There was no impairment expense for the fiscal year ended March 31, 2011 or 2010.For the fiscal year ended March 31, 2009, impairment expense of $506,918 was recognized.Overall, management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. 16 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) At March 31, 2011, the Series had $153,660 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had a net loss of $60,829 for the year ended March 31, 2011.However, after considering the Equity in Loss of Project Partnerships of $25,669 and the changes in operating assets and liabilities, net cash used in operating activities was $21,822.Cash provided by investing activities totaled $21,844 consisting of $19,844 in cash distributions from the Project Partnerships and $2,000 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of this sale of Project Partnership). Series 11 - Gateway closed this Series on April 29, 1994 after receiving $5,127,000 from 330 Limited Partner investors.As of March 31, 2011 the Series had invested $3,832,294 in 11 Project Partnerships located in 6 states containing 329 apartment units.Average occupancy of the Project Partnerships was 91% at December 31, 2010. Equity in Loss of Project Partnerships increased $26,485 to $107,077 in fiscal year 2011 as compared to $80,592 in fiscal year 2010.Equity in Loss of Project Partnerships decreased $35,059 to $80,592 in fiscal year 2010 as compared to $115,651 in fiscal year 2009.As presented in Note 4, the Project Partnerships generated a loss for the years ended December 31, 2010, 2009 and 2008 of $307,670, $246,604 and $279,740 on Rental and other income of $2,263,577, $2,231,664 and $2,161,398, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2010, 2009 and 2008 was $294,727, $241,053 and $295,571, of which $187,650, $160,461 and $179,920 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $525,157, $525,030 and $523,527 for the years ended December 31, 2010, 2009 and 2008, respectively).Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.There was no impairment expense for the fiscal year ended March 31, 2011For the fiscal years ended March 31, 2010 and 2009, impairment expense of $19,418 and $248,250 was recognized, respectively.Overall, management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2011, the Series had $356,285 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had a net loss of $45,060 for the year ended March 31, 2011.However, after considering the Equity in Loss of Project Partnerships of $107,077 and the changes in operating assets and liabilities, net cash used in operating activities was $41,996.Cash provided by investing activities totaled $188,313 consisting of $12,646 in cash distributions from the Project Partnerships and $175,667 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of this sale of Project Partnership). Critical Accounting Estimates Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.If the sum of the expected future cash flows is less than the carrying amount of the investment, Gateway recognizes an impairment loss.Gateway did not recognize any impairment expense for the year ended March 31, 2011.Impairment expense for the year ended March 31, 2010 totaled $28,099, comprised of $8,681 in Series 8 and $19,418 in Series 11.Impairment expense for the year ended March 31, 2009 totaled $1,340,110, comprised of $183,299 in Series 7, $221,243 in Series 8, $180,400 in Series 9, $506,918 in Series 10, and $248,250 in Series 11. 17 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Recent Accounting Changes In June 2009, the FASB issued amendments to the consolidation guidance applicable to variable interest entities which Gateway adopted effective April 1, 2010.The amendments had no impact on its financial statements for the year-ended March 31, 2011. In May 2009, the FASB issued guidance regarding subsequent events, which was subsequently updated in February 2010.This guidance established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.In particular, this guidance sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.This guidance was effective for financial statements issued for fiscal years and interim periods ending after June 15, 2009, and was therefore adopted by Gateway for the quarter ended December 31, 2009.The adoption did not have a significant impact on the subsequent events that Gateway reports, either through recognition or disclosure, in the financial statements.In February 2010, the FASB amended its guidance on subsequent events to remove the requirement to disclose the date through which an entity has evaluated subsequent events, alleviating conflicts with current SEC guidance.This amendment was effective immediately and therefore Gateway did not include the disclosure in this Form 10-K. Exit Strategy Upon Expiration of the Project Partnership Tax Credit Compliance Period The IRS compliance period for low-income housing Tax Credit properties is generally 15 years from occupancy following construction or rehabilitation completion.When Project Partnerships reach the end of their Tax Credit compliance period, Gateway initiates the process of disposing of its investment in the Project Partnership; the objective of the process is to sell Gateway’s interest in the properties for fair market value and ultimately, when Gateway’s last Project Partnership investment is sold, liquidate Gateway.Generally, the market for Project Partnerships is limited.Some of the factors which negatively impact the marketability of these projects include (1) requirements by government agencies that the project’s mortgagor continue to maintain the property in the low-income housing program, and (2) the mortgage balance of the property is very near the initial balance as a result of the heavily subsidized debt of the Project Partnerships and lengthy (usually 50 year) amortization periods. As of March 31, 2011, Gateway holds a limited partner interest in 112 Project Partnerships which own and operate government assisted multi-family housing complexes.Gateway at one time held investments in 133 Project Partnerships.As of December 31, 2010, all of the Project Partnerships had reached the end of their Tax Credit compliance period.As of March 31, 2011, 21 of the Project Partnerships have been sold (14 in Series 7, 3 in Series 8, 2 in Series 9, 1 in Series 10 and 1 in Series 11) and, in accordance with the Gateway partnership agreement, the entire net proceeds received from these sales either have been or will be distributed to the Limited Partners of the respective Series.A summary of the sale transactions for the Project Partnerships disposed during the past three fiscal years are summarized below: Fiscal Year 2011 Disposition Activity: Series 7 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal August 2010 Pioneer Apartments, L.P. $ $ $ December 2010 Lake Village Apartments December 2010 Savannah Park of Atoka December 2010 Savannah Park of Coalgate December 2010 Cardinal Apartments $ The net proceeds per LP unit from the sale of Pioneer Apartments, Lake Village Apartments, Savannah Park of Atoka, Savannah Park of Coalgate and Cardinal Apartments are a component of the Distribution Payable on the Balance Sheet as of March 31, 2011.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 7 Limited Partners in a subsequent period at such time that state withholding tax liabilities have been settled. 18 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Series 8 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal Other, net (see below) $
